DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 06/12/2020, has been entered. Claims 1, 4, and 14 are amended, claims 2, 3, and 6 are cancelled, claims 18 and 19 remain allowed, and claim 22 is added. Accordingly, claims 1, 4, 5, and 7-22 are pending and considered in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roux (U.S. 5,122,336).
Regarding claim 1, Roux teaches a high-hardness steel for armouring (Abstract), particularly, ballistic super protection shutter for the glass of the windows or windscreen of armoured vehicles (Col. 2 lines 16-21). Also, see claims 1 and 3 of Roux.
The steel is preferably used in the form of sheet metal (Col. 2 lines 32-35; meeting claimed ‘providing a sheet metal blank’) that contains 0.4 to 0.7% C (Col. 1 lines 37-39) and is hardenable (Col. 2 line 62). The sheet metal blank is heated to a temperature before rolling between 1,000 and 1,300 C (Col. 2 lines 51-55; meeting claimed ‘heating… to above austenitizing temperature’, see Col. 2 lines 61-62 which states “the austenization temperature 
Table II shows the 50CDV5 and Inventive steels, both containing 0.5% C, achieve tensile strengths Rm of 2200 and 2270 MPa, respectively, and have elongation values of 5 and 4.5%, respectively.  
Roux does not disclose if the elongation testing, A, was done using the A20 or A5 or other specification.
Nevertheless, in view of the substantial similarity of the alloy and processing conditions of Roux to that instantly claimed, it is prima facie expected that the component of Roux would possess an elongation at break A20 of greater than 6% as claimed.
Alternatively, even if Roux’s elongation values are those determined using the A20 specification, they would be construed as being reasonably close to the claimed range of ‘greater than 6%’ which notably encompasses values barely over 6. Further, even though elongation at break is a property, there is nothing of record to demonstrate that an elongation at break of greater than 6% is an unexpected result. 
Regarding claim 4, Roux teaches the method as applied to claim 1 above and further teaches in Table II that the 50CDV5 and inventive steels achieve tensile strengths Rm of greater than 2000 MPa (2200 and 2270 MPa, respectively).
Claims 1, 4, 5, 11, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giefers et al. (U.S. 2011/0182765; Of Record).
Regarding claim 1, Giefers teaches a hot formed and press hardened steel alloy with a carbon content of less than 0.35% (Abstract). Specifically, Giefers teaches a blank steel alloy having 0.15 ≤ C < 0.35 wt% that is heated to a temperature above the Ac3 point of the alloy to transform the microstructure into austenite (meeting claimed “heating sheet metal blank to at least partially to above austenitizing temperature”) and then hot forming and press-hardening (Paragraph 0011) that achieves an elongation A5 of greater than 10.5% (Paragraph 0013). 
Giefers further teaches that the part has a Rm (note: Rm values are known in the art to be descriptive of tensile strength) of >1600 MPa (Paragraph 0013). It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Giefers does not expressly teach that C content is greater than 0.35%; however, Giefers describes background art such as DE 24 52 486 C2 (Paragraph 0002) and DE 10 2008 010 168 (Paragraph 0009) which use steel alloys having greater than 0.35% C. Giefers does not criticize, discredit, or otherwise discourage using steel compositions having C content exceeding 0.35%. As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to try to use a steel composition containing greater than 0.35% C in view that Giefers identifies other suitable steels used for similar endeavors with successful results. It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, the person of ordinary skill would recognize and appreciate the selection of a known steel composition used for hot-formed and press-hardened structural components for the automobile industry as explained by Giefers.
There is no evidence of record to demonstrate that a carbon content of greater than 0.35% is critical or produces unexpected results.
Giefers does not teach the A20 value; however, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to subject the component part to testing using the A20 specification. 
prima facie expected that the component of modified Giefers would possess an elongation at break A20 of greater than 6% as claimed in view that Giefers steel possesses an A5 value of greater than 10.5% (Paragraph 0013).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, Giefers teaches the method as applied to claim 1 above and further teaches that the part has a Rm (note: Rm values are known in the art to be descriptive of tensile strength) of >1600 MPa (Paragraph 0013). It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 5 and 21, Giefers teaches the method as applied to claim 1 above and Giefers teaches an elongation A5 of greater than 10.5% (Paragraph 0013). 
Giefers does not teach the A20 value; however, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to subject the component part to testing using the A20 specification. 
Nevertheless, in view of the substantial similarity of the alloy and processing conditions, it is prima facie expected that the component of Giefers would possess an elongation at break A20 of greater than 8% or greater than 10% as claimed. 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 11, Giefers teaches the method as applied to claim 1 above and Giefers further teaches that the part has a predominantly martensite microstructure with proportions of bainite (Paragraph 0012).
Giefers does not particularly quantify the percentage of martensite and bainite.
However, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the percentages of martensite and bainite in view that the microstructure is a result effective variable. Notably, Paragraph 0011 describes the inclusion of residual austenite and bainite as well as the expected increased hardness.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Therefore, it would be obvious to the ordinarily skilled artisan to optimize the martensite to comprise 80% to 95% of the part while the bainite is from 5% to 20% of the part in order to tailor the particular hardness, ductility, and performance characteristics of the part.
Regarding claim 13, Giefers teaches the method as applied to claim 1 above and, absent evidence or persuasive reasoning to the contrary, it is presumed that the heating of Giefers would heat the sheet metal blank completely and harden the formed motor vehicle component (Paragraphs 0011 and 0012).
Regarding claims 14 and 15, Giefers teaches the method as applied to claim 13 above and Giefers further teaches that the finished structural part may be subject to tempering (Paragraph 0014). It would be obvious to the ordinarily skilled artisan before the effective filing 
Regarding claim 16, Giefers teaches the method as applied to claim 1 above and Giefers further teaches preforming the blank (Paragraph 0011; “previously preformed structural part”).
Regarding claim 20, Giefers teaches a hot formed and press hardened steel alloy with a carbon content of less than 0.35% (Abstract). Specifically, Giefers teaches a blank steel alloy having 0.15 ≤ C < 0.35 wt% that is heated to a temperature above the Ac3 point of the alloy to transform the microstructure into austenite (meeting claimed “heating sheet metal blank to at least partially to above austenitizing temperature”) and then hot forming and press-hardening (Paragraph 0011) that achieves an elongation A5 of greater than 10.5% (Paragraph 0013). Additionally, Giefers teaches that the alloy composition subject to hot forming and press hardening as disclosed is well suited to produce a dimensionally precise high-strength structural part with increased ductility (Paragraph 0015).
Giefers further teaches that the part has a Rm (note: Rm values are known in the art to be descriptive of tensile strength) of >1600 MPa (Paragraph 0013). It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Giefers does not expressly teach that C content is greater than 0.35%; however, Giefers describes background art such as DE 24 52 486 C2 (Paragraph 0002) and DE 10 2008 010 168 (Paragraph 0009) which use steel alloys having greater than 0.35% C. Giefers does not criticize, discredit, or otherwise discourage using steel compositions having C content exceeding 0.35%. As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to try to use a steel composition containing greater than 0.35% C in view that Giefers identifies other suitable steels used for similar endeavors with successful results. It has been held that the selection of a known material based prima facie obviousness determination (MPEP 2144.07 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, the person of ordinary skill would recognize and appreciate the selection of a known steel composition used for hot-formed and press-hardened structural components for the automobile industry as explained by Giefers.
There is no evidence of record to demonstrate that a carbon content of greater than 0.35% is critical or produces unexpected results.
Giefers does not teach the A20 value; however, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to subject the component part to testing using the A20 specification. 
Nevertheless, in view of the substantial similarity of the alloy and processing conditions, it is prima facie expected that the component of modified Giefers would possess an elongation at break A20 of greater than 6% as claimed in view that Giefers possesses an A5 value of greater than 10.5% (Paragraph 0013). 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, Giefers further teaches that the part has a predominantly martensite microstructure with proportions of bainite (Paragraph 0012).
Giefers does not particularly quantify the percentage of martensite and bainite.
However, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the percentages of martensite and bainite in view that 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Therefore, it would be obvious to the ordinarily skilled artisan to optimize the martensite to comprise 80% to 95% of the part while the bainite is from 5% to 20% of the part in order to tailor the particular hardness, ductility, and performance characteristics of the part.
Claims 7-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giefers as applied to claim 1 above, and further in view of Bake et al. (U.S. 2013/0160906 A1; Of Record).
Regarding claim 7, Giefers teaches the method as applied to claim 1 above but fails to teach that the heating is carried out in less than 10 seconds.
Bake et al. (hereinafter “Bake”) teaches a method for producing a motor vehicle component including a hardenable carbon containing alloy that is heated above the austenitization temperature, hot-formed, and press-hardened (Paragraphs 0016 and 0018). Particularly, Bake teaches that the blank is held in the furnace for a time between 5 and 400 seconds and that the holding time largely depends on the strength and ductility values to be established (Paragraph 0023).
As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the duration of heating and/or the holding time so as to impart the heated product with particular strength and ductility values.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of less than 10 seconds lies within Bake’s disclosed range of 5 to 400 seconds. 
Regarding claim 8, Giefers teaches the method as applied to claim 1 above but Giefers fails to teach that the hold time of the heated sheet metal blank at the heating temperature is less than 20 seconds.
Bake teaches a method for producing a motor vehicle component including a hardenable carbon containing alloy that is heated above the austenitization temperature, hot-formed, and press-hardened (Paragraphs 0016 and 0018). Particularly, Bake teaches that the blank is held in the furnace for a time between 5 and 400 seconds and that the holding time largely depends on the strength and ductility values to be established (Paragraph 0023).
As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the duration of heating and/or the holding time so as to impart the heated product with particular strength and ductility values.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Moreover, it has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of less than 20 seconds lies within Bake’s disclosed range of 5 to 400 seconds.
Regarding claim 9, Giefers and Bake teach the method as applied to claim 8 above and while Bake discloses transferring the heated part from the heating station to the hot-forming and press hardening tools (Paragraph 0041), neither Giefers or Bake disclose the duration of the transfer.
prima facie obvious for the ordinarily skilled artisan to ensure that the transfer time is carried out as quickly as possible such that the transfer time is less than 10 seconds. A quick transfer would be appreciated by the ordinarily skilled artisan as a way to ensure that the heated part does not undergo any undesirable microstructural changes during the duration from the heating station to the hot-forming and press hardening operations.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Regarding claim 10, Giefers teaches the method as applied to claim 1 above but Giefers fails to teach that the heating is carried out with a gradient of greater than 100°C/s.
Bake teaches a method for producing a motor vehicle component including a hardenable carbon containing alloy that is heated above the austenitization temperature, hot-formed, and press-hardened (Paragraphs 0016 and 0018). Particularly, Bake teaches that the blank is held in the furnace for a time between 5 and 400 seconds and that the holding time largely depends on the strength and ductility values to be established (Paragraph 0023). Bake further teaches that the heating is achieved to the austenitization temperature +/- 100°C (Paragraph 0010) and has a cooling rate between 100 Kelvin per second and 10 Kelvin per second (Paragraph 0021).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the ordinarily skilled artisan would recognize and appreciate that the temperature profile of the heating is a result effective variable that will modify the microstructure of the heated steel part.
Regarding claim 12, Giefers teaches the method as applied to claim 1 above but does not describe the apparatus used to heat the component.
Bake teaches a method for producing a motor vehicle component including a hardenable carbon containing alloy that is heated above the austenitization temperature, hot-formed, and press-hardened (Paragraphs 0016 and 0018). Bake further teaches that the heating is accomplished using a heating station that may be conduction or inductive heating (Paragraph 0007). It is taken that conduction meets the claimed contact heating.
It would be obvious to the ordinarily skilled artisan at the time the invention was made to modify the teachings of modified Giefers with the teachings of Bake so as to achieve an improved method to make an improved motor vehicle component that achieves high strength and high ductility (Paragraph 0005 of Bake).
Regarding claim 22, Giefers teaches the method as applied to claim 1 above but does not describe that a second region of the sheet metal bank is not heated or heated to a temperature lower than the austenitizing temperature.
Bake teaches a method for producing a motor vehicle component including a hardenable carbon containing alloy that is heated above the austenitization temperature, hot-formed, and press-hardened (Paragraphs 0016 and 0018). Bake further teaches that the parts have multiple regions having differing properties (Paragraphs 0014-0015, 0018, and 0028) which is effected by the heat treatment (Paragraph 0028; i.e. “a first region of the blank is held at essentially austenization temperature… and the second region of the blank is held at a temperature between 300 and 450C”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giefers as applied to claim 16 above, and further in view of Graff et al. (U.S. 2016/0067763 A1; Of Record).
Regarding claim 17, Giefers teaches the method as applied to claim 16 above but Giefers fails to further teach that sheet metal blank is multiple layers or “multi-ply”.

It would be obvious to the ordinarily skilled artisan to modify the teachings of Giefers with the teachings of Graff so as to achieve a high strength motor vehicle component that maintains easy formability. The selection of at least three layers would be prima facie obvious to the ordinarily skilled artisan in view of Graff’s disclosure of a total of more than two steel layers. The use of stainless steel as the outer layers would also be obvious to the ordinarily skilled artisan because stainless steel has high corrosion resistance which would be beneficial to protect the central steel layer.
REASONS FOR ALLOWANCE
Claims 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 18, and as noted in the Non-Final mailed 08/22/2019, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim. Specifically, there is no disclosure or apparent reasoning why the ordinarily skilled should or would edge decarburize the motor vehicle component after manufacturing is complete in view that edge decarburization is recognized as being detrimental to the wear life and fatigue life of steel heat-treated components (see Vander Voort’s “Understanding and Measuring Decarburization” NPL; Of Record).
Accordingly, there is no apparent reasoning or appreciation why the ordinarily skilled artisan would willingly edge decarburize the component after manufacture.
Claim 19 depends from allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Response to Arguments
Applicant’s amendments and arguments filed 06/12/2020 have been fully considered but have not distinguished the claimed invention from the previously applied prior art but a new grounds of rejection is made over Giefers. Additionally, newly discovered reference (“Roux”) is additionally applied over independent claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738